Citation Nr: 0825242	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
condition.  

3.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to March 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The issues of entitlement to service connection for 
conditions of the right and left knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's tinnitus is etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for tinnitus, which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, there is no need to discuss whether VA has 
complied with its duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has tinnitus as a result of 
acoustical trauma suffered in service.  He asserts that he 
was required to conduct firing exercises under combat 
conditions without hearing protection on a regular basis.  
See January 2004 VA Form 21-4138; February 2005 notice of 
disagreement (NOD).

The veteran's service treatment records reveal that he 
complained of ringing in his ears on several occasions.  See 
May 1994 medical record; November 1996 audiology record.  A 
September 1994 DD Form 2215 indicates that the veteran was 
routinely exposed to hazardous noise.  During an October 1996 
medical evaluation board (MEB) examination, the veteran 
reported ear, nose or throat trouble and hearing loss, though 
clinical evaluation of his ears was normal.  See reports of 
medical examination and history.  

The veteran underwent a VA compensation and pension (C&P) ear 
diseases examination in June 2004, at which time his claims 
folder was reviewed.  He indicated that as a paratrooper, he 
was assigned to planes on a daily basis and was subjected to 
engine noises and ear pressure.  The veteran also reported a 
history of right tympanic membrane perforation and left 
otitis media in March 1994.  He reported having tinnitus, 
which was intermittent and loud but did not interfere with 
his sleep, since 1994.  The VA examiner diagnosed the veteran 
was tinnitus and indicated that it was more likely than not 
causally related to the alleged trauma and acoustic trauma.  

The veteran also underwent a VA C&P audio examination in July 
2004, during which he did not claim tinnitus.  He reports, 
however, that he was not questioned as to whether he had 
tinnitus during this examination and indicates that he had 
disclosed and been diagnosed with tinnitus the month prior.  
See October 2005 VA Form 21-4138; October 2005 VA Form 9.  

The evidence of record supports the veteran's claim for 
service connection for tinnitus.  As an initial matter, his 
service treatment records document both routine exposure to 
hazardous noise and complaint of his ears ringing.  See May 
1994 medical record; November 1996 audiology record; 
September 1994 DD Form 2215.  They also corroborate his 
history of perforated right tympanic membrane and left otitis 
media.  See e.g., March 1994 health records.  In addition, 
the June 2004 VA examiner found that the veteran has tinnitus 
and that it was more likely than not causally related to the 
alleged trauma and acoustic trauma.  In light of the 
foregoing opinion, which is the only medical opinion of 
record, and despite the fact that the veteran did not report 
tinnitus during the subsequent VA audio examination, the 
Board resolves all reasonable doubt in the veteran's favor by 
finding that service connection for tinnitus is warranted.  
38 C.F.R. §§ 3.102,  3.303 (2007).  


ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran contends that he has a bilateral knee condition 
as a result of parachute jumping while in service.  See 
January 2004 VA Form 21-4138.  He is in receipt of the 
parachutist badge; see DD 214, and his service treatment 
records reveal that he did conduct in-service parachute 
deployments.  See e.g., July 1995 health record.  

Medical records from Madison, Mackey and Rogers reveal that 
the veteran was seen in November 2004 with complaint of knee 
pain attributed to his parachuting/jumping activities while 
in service, with onset of symptoms reported around July 1995.  
The examining physician, Dr. Stanish, indicated that complete 
knee series submitted with the veteran were within normal 
limits, and sunrise (Merchant) views taken in the office that 
day showed mild atrophy of the medial patellar facets and 
mild lateral tilt and rotation, but no major degenerative 
changes.  In pertinent part, the impression made was chronic 
tenosynovitis, both knees, secondary to service-connected 
activities.  Dr. Stanish reported that as the films of the 
veteran's knees were fairly benign, magnetic resonance 
imaging (MRI) of both knees was recommended for determination 
of internal pathology.  A December 2004 record reports that 
MRI of the left knee was within normal limits by report, 
while on the right, there was an old partial anterior 
cruciate tear.  No meniscal tears were identified in either 
knee.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board finds that based on the evidence as a whole, a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether any current diagnosed bilateral knee 
disorder is related to service.  This is particularly 
important given the veteran's documented parachuting in 
service and Dr. Stanish's opinion that bilateral chronic 
tenosynovitis was secondary to service-connected activities.  
Any recent VA treatment records should also be obtained.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records related to any treatment he has 
received for his knees from the Orlando 
outpatient clinic, dated since October 
2005.  

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner should identify all 
disorders of the right and left knees.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current right or 
left knee disorder had its onset during 
active service or is related to any in-
service disease or injury, including 
parachute jumping.

A rationale for any opinion expressed 
should be provided.



3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


